DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YU et al. (CN 206600703 U hereinafter refer as “YU”).
Regarding claim 1, YU discloses a downlight, comprising a metal housing (metal shell 3, see Fig. 4), an insulating reflective shell (optical element 1 with insulating part 12 includes reflecting part 11, see Fig. 4), a photoelectric module (photovoltaic module 2) and a diffusion plate (diffusion mask 4, see Fig. 4), wherein the metal housing (3) comprises a base plate (bottom wall 312, see Fig. 5), a side wall (side wall 311, see Fig. 5) that surrounds the base plate, an assembly cavity (33, see Fig. 4) jointly defined by the base plate and the side wall (see Fig. 4), and a mounting opening directly opposite to the base plate, and a power port (3121, see Fig. 5) is provided on the base plate of the metal housing; the insulating reflective shell (1) comprises a mounting base plate (e.g. 12/121, see Fig. 5), a reflective side wall (11, see Fig. 4) that surrounds the mounting base plate, a light source cavity jointly defined by the mounting base plate and the reflective side wall, and a light emission opening directly opposite to the mounting base plate (see Fig. 4), a power port (e.g. through passage 122, see Fig. 5) corresponding to the power port (3121) of the metal housing is provided on the mounting base plate, and a ring of protrusion wall (passage 122, see Fig. 4) is provided around a side of the power port of the insulating reflective shell that faces toward the light emission opening (see Figs. 4 and 7); the photoelectric module (2, see Fig. 4) is provided in the light source cavity and is attached to the mounting base plate, the insulating reflective shell is snap-fitted and fixed in the assembly cavity and the power port of the insulating reflective shell is aligned with the power port of the metal housing; and the diffusion plate (4) is snap-fitted and fixed to the metal housing and seals the mounting opening of the metal housing (see Fig. 6).

Regarding claim 2, YU further discloses a wire buckle (passage 122, see Fig. 4) is provided on the mounting base plate, the wire buckle is provided in a region surrounded by the protrusion wall and is provided on a side of the power port of the insulating reflective shell that faces toward the light emission opening, and the wire buckle and the protrusion wall are configured to clamp a power wire (power supply line 5, see Fig. 7).

Regarding claim 3, YU further discloses a convex ridge (e.g. passage 122 between arms 124, see Fig. 4) for applying pressure is provided on a side of the wire buckle that faces toward an axis of the power port of the insulating reflective shell, a gap (locating groove 123, see Fig. 4) for inserting a wedge is provided between the protrusion wall and a side of the wire buckle that faces away from the power port of the insulating reflective shell, the downlight further comprises a wedge (positioning member 7), and the wedge is inserted into the gap for inserting the wedge to push the convex ridge for applying pressure to clamp the power wire.

Regarding claim 4, YU further discloses the photoelectric module (2, see Fig. 4) comprises a substrate (21, see Fig. 4), a light source (LEDs 22, see Fig. 4) and a driver element (driving power supply 23, see Fig. 4), both the light source and the driver element are provided on the substrate (21) and face toward the light emission opening (33, see Fig. 4).

Regarding claim 6. The downlight of claim 4, wherein a thermally fusible post is provided on the mounting base plate, a through hole for inserting the thermally fusible post is provided on the substrate, and an end part of the thermally fusible post passes through the through hole for inserting the thermally fusible post and is thermally fused to form a riveting end.

Regarding claim 7, YU further discloses a first snap-fit ring groove is provided on the side wall of the metal housing (first slot 3113, see Fig. 4), a snap-fit piece (second locking part 112, see Fig. 4) of the insulating reflective shell (1) is provided on the reflective side wall of the insulating reflective shell, and the insulating reflective shell and the metal housing are snap-fitted and fixed to each other by the first snap-fit ring groove and the snap-fit piece of the insulating reflective shell.

Regarding claim 8, YU further discloses a plurality of snap-fit pieces (e.g. second locking part 112, see Fig. 4) of the insulating reflective shell are circumferentially provided on a side of the side wall of the insulating reflective shell adjacent to the light emission opening.

Regarding claim 9, YU further discloses a second snap-fit ring groove (the first slot 3112, see Fig. 4) is provided on the side wall of the metal housing, and the diffusion plate (diffusion mask 4, see Fig. 4) is snap-fitted and fixed to the second snap-fit ring groove.

Regarding claim 12, YU further discloses a ring of insulating enclosure wall (second projection 126, see Fig. 5) is provided around a side of the power port of the insulating reflective shell (1) that faces away from the light emission opening, and the insulating enclosure wall passes through the power port of the metal housing (metal shell 3, see Figs. 4 and 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over YU et al. (CN 206600703 U hereinafter refer as “YU”).
Regarding claim 5, YU further discloses the mounting base plate (112, see Figs. 4 and 5) of the insulating reflective shell is attached to the base plate of the metal housing (see Fig. 6).
However, YU is silent with respect to the substrate is an aluminum substrate.
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to form YU’s substrate from conductive material such as aluminum, since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and  Sinclair  & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).

Regarding claims 10 and 11, YU further discloses comprising a hanger spring (spring 6, see Figs. 4 and 5), wherein two openings (113, see Fig. 5) is provided on the side wall of the metal housing (3), and the hanger spring is fixed to the metal housing by the openings (113, see Fig. 5), as recited in claim 10; wherein a mounting part (113) for mounting the clamping spring (6) corresponding to the two openings (113, see Fig. 5). 
However, YU does not explicitly disclose the two openings is riveting hole and the hanger spring is riveted and fixed; wherein the reflective side wall of the insulating reflective shell includes an avoidance notch corresponding to the riveting hole.


It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify YU by fixing the hanger spring using rivet fixed to the riveting hole as a matter of choosing well known attachment means, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). In this case, using riveting hole and the hanger spring is riveted and fixed to the housing would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu et al. (US 11,333,327) discloses spotlight lamp includes a housing, a light emitting module, and a lens; LIU (US 2019/0242552) discloses a lighting apparatus, including a lamp body, an optical element connected with the lamp body, a driving power source assembly, a light source assembly and a reflecting device configured to provide a secondary light distribution for the light source assembly which are received in the lamp body; and Gao (US 11,306,907) discloses a lighting apparatus includes an outer housing, an inner housing, a face ring, a functional module and a first conductive wire.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875